DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2021 has been entered.
Information Disclosure Statement
The listing of references in the specification (e.g., paragraph 131) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper”.  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 5 is/are objected to because of the following informalities:
(a) in claim 5, “the user interface” on line 2 should probably be --a user interface--; and
(b) in claim 5, “the installation measurement” on the last line should probably be --the at least one installation measurement--.
Appropriate correction is required.
Claim Interpretation
The specification (e.g., see “… Figures 4 - 6, the system is aware of the fact that the object (131) is standing on the floor (127) of the room (109). Thus, one end (151) of the thermal image (133) identifies the location on the floor (127) where the object (131) stands. The mobile device (117) provides the instructions (145) to move the object (131) to various points of interest in the room (109) such that the system can bookmark the corresponding locations in the image coordinate system (139) to generate a layout of the room …” in paragraph 62) serves as a glossary (MPEP § 2111.01) for the claim term “a mapping from an image coordinate system for images generated by the imaging apparatus and a real-world coordinate system aligned with an orientation defined by the mounting of the camera assembly, the mapping defining a layout of an installation location of the camera assembly”.
The specification (e.g., see “… thermal image of the room (109) typically does not have sufficient features that can be used to identify the layout of the room (109) … Figures 4 - 6, the system is aware of the fact that the object (131) is standing on the floor (127) of the room (109). Thus, one end (151) of the thermal image (133) identifies the location on the floor (127) where the object (131) stands. The mobile device (117) provides the instructions (145) to move the object (131) to various points of interest in the room (109) such that the system can bookmark the corresponding locations in the image coordinate system (139) to generate a layout of the room …” in paragraphs 60 and 62) serves as a glossary wherein the point of interest defines a room in which the camera assembly is installed but is not visible in the captured image”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claim(s) 1, 4-8, 10, and 13-16 is/are rejected under U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Katz et al. (US 2013/0163879).
	In regard to claim 1, Katz et al. disclose a system, comprising:
(a) a camera assembly including at least one imaging apparatus disposed within an enclosure and having a predetermined orientation with respect to the enclosure, and a communication device disposed within the enclosure (e.g., see “… AP, in this context, means a station, or a net­work of stations, in wireless infrastructure technology … generating infrared radiation as a result of the natural temperature of the tracked object. The system of the present embodiments preferably tracks pedestrians using standard cameras … AP or beacon and the additional camera communicate with each other from different locations …” in 
    PNG
    media_image1.png
    991
    1440
    media_image1.png
    Greyscale
 e.g., “… imaging device is preferably selected to be sensitive, at least in part, to non-visible light (at different bands of the entire electromagnetic spectrum) which allows imaging at the respective conditions … AP, in this context, means a station, or a net­work of stations, in wireless infrastructure technology … generating infrared radiation as a result of the natural temperature of the tracked object. The system of the present embodiments preferably tracks pedestrians using standard cameras … AP or beacon and the additional camera communicate with each other from different locations …” in paragraphs 146, 165, and 171); and
(b) a server disposed at a location remote from where the camera assembly is mounted, wherein the camera assembly and the server communicate over a computer communication network (e.g., “… computer for performing the method steps … the method receives the input image(s) from an external source (e.g., a remote system) … AP, in this context, means a station, or a network of stations, in wireless infrastructure technology that can calculate the position of a mobile user in the network … AP or beacon and the additional camera communicate with each other from different locations …” in paragraphs 77, 103, 165, and 171) to identify at least one installation measurement of the camera assembly during a calibration procedure of the camera assembly, the at least one installation measurement including a point of interest relative to a mounting of the camera assembly and captured in an image taken by the camera assembly during the calibration procedure, the captured image associated with a value of bookmark information pertaining to the point of interest, wherein the point of interest defines a room in which the camera assembly is installed but is not visible in the captured e.g., “… obtained the depth map of non-planar background surfaces, for example, by means of machine learning algorithms. For example, objects with known height can be tracked across the non-planar surface, wherein at each position of the object, the method extract information regarding the surface properties of the background (e.g., the height of the location relative to a reference plane). Thus, the method gradually learns the properties (e.g., curvature) of the non-planar surface … when the lower part of object 32 (e.g., the legs of a person or the wheels of a vehicle) is not sufficiently resolvable, e.g., due to shadows and reflections, it is difficult to determine the location of the connection between object 32 and the ground. Another example is when the lower part of object 32 is occluded, either in a crowded or partially crowded environment, or when the object is behind another object (e.g., a person behind a table) … mounted on high location on the wall or ceiling of an indoor environment etc., can be used as an imaging device for acquiring the input and/or reference images and/or depth map … technique of the present embodiments can also detect obstacles that may cause a fall. The technique of the present embodiments can perceive the location of the obstacle, track the motion of the individual, and generates a warning signal once the individual is about to collide with the obstacle …” in paragraphs 100, 114, 137, and 150 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that “occluded” room obstacles are identified and associated with the captured image by a value of bookmark information pertaining to the obstacle at the point of interest, in order to generate “a warning signal once the individual is about to collide with the obstacle”), establish a mapping from an image coordinate system for images generated by the imaging apparatus and a real-world coordinate system aligned with an orientation defined by the mounting of the camera assembly, the mapping defining a layout of an installation location of the camera assembly (e.g., see “… A "depth map," as used  in 
    PNG
    media_image2.png
    556
    1163
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    670
    1496
    media_image3.png
    Greyscale
, and paragraphs 88, 91, 95, 97, 98, 112, and 113 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that “distances between the image capturing device and the respective image location” of an obstacle at a location D in Fig. 3 should be identified and bookmark in a layout map of an camera assembly installation location C in Fig. 3, in order to generate “a warning signal once the individual is about to collide with the obstacle”).
	In regard to claim 4 which is dependent on claim 1, Katz et al. also disclose that the communication device is a wireless communication device (e.g., “… AP, in this context, means a station, or a net­work of stations, in wireless infrastructure technology … generating infrared radiation as a result of the natural temperature of the tracked object. The system of the present embodiments preferably tracks pedestrians using standard cameras … AP or beacon and the additional camera communicate with each other from different locations …” in paragraphs 165 and 171).
5 which is dependent on claim 4, Katz et al. also disclose a mobile device running a mobile application configured to provide the user interface (e.g., “… mobile phone and/or portable device and a like …” in paragraph 176), in communication with at least one of: the camera assembly and the server, in identifying the installation measurement (e.g., “… height of point P can be received by the method, for example, as a user input … AP or beacon and the additional camera communicate with each other from different locations …” in paragraphs 116 and 171).
	In regard to claim 6 which is dependent on claim 5, Katz et al. also disclose that the user interface is configured to receive an input identifying a height of the user whose thermal image is captured in an image generated by the thermal camera (e.g., “… height of point P can be received by the method, for example, as a user input …” in paragraph 116).  The system of Katz et al. lacks an explicit description that the mounting height is computed from a height of the user in the image and the height received in the user interface.  However, Katz et al. further disclose a mounting height of the image camera assemble relative to a floor of the area is proportional to the height of the person measured in the real world (e.g., see “… height PD of object 32 and be calculated, for example, based on the geometric relations of the triangle ABC and the triangle PBD …” in Fig. 3 and paragraph 113).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the mounting height of Katz et al. can be computed based on the geometric relations of the triangle ABC and the triangle PBD.
	In regard to claim 7 which is dependent on claim 1, Katz et al. also disclose that the at least one installation measurement includes a location, in the image coordinate system, of a point of interest in a scene monitored by the imaging apparatus (e.g., … obtained the depth map of non-planar background surfaces, for example, by means of machine learning algorithms. For example, objects with known height can be tracked across the non-planar surface, wherein at each position of the object, the method extract information regarding the surface properties of the background (e.g., the height of the location relative to a reference plane). Thus, the method gradually learns the properties (e.g., curvature) of the non-planar surface … when the lower part of object 32 (e.g., the legs of a person or the wheels of a vehicle) is not sufficiently resolvable, e.g., due to shadows and reflections, it is difficult to determine the location of the connection between object 32 and the ground. Another example is when the lower part of object 32 is occluded, either in a crowded or partially crowded environment, or when the object is behind another object (e.g., a person behind a table …)” in paragraphs 100 and 114).
	In regard to claim 8 which is dependent on claim 7, Katz et al. also disclose that the user moves to a point of interest to mark the location of the point of interest in the image coordinate system with a location of a thermal image of the user at the point of interest (e.g., “… objects with known height can be tracked across the non-planar surface, wherein at each position of the object, the method extract information regarding the surface properties of the background (e.g., the height of the location relative to a reference plane) …” in paragraph 100).  Further, process limitations cannot serve to impart patentability to structures.  In re Dike, 157 USPQ 581, 585 (CCPA 1968).  Methods of making a claimed product are immaterial in a product claim in view of In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985) and In re Brown, 459 F.2d 531, 173 USPQ 685 (CCPA 1972).  It is axiomatic that the additional presence of process limitations, no matter how detailed, cannot impart patentability to a product.  In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); In re Johnson, 394 F.2d 591, 157 USPQ 620 (CCPA 1968); and In re Stephen, 345 F.2d 1020, 145 USPQ 656 (CCPA 1965).  Thus, “the user is instructed” was not given any patentable weight since instructing a user does not appear to impose any additional structural limitations on the claimed apparatus.
	In regard to claim 10 which is dependent on claim 1, Katz et al. also disclose that the camera assembly further includes a sensor to measure a mounting height between the camera assembly and a floor plane (e.g., “… height A'C' of the imaging device above the ground plane can also be varied. The height A'C' can be obtained by mechanical measurement or using a vertical laser range finder (not shown) …” in paragraph 97).
	In regard to claims 13 and 14 which is dependent on claim 1, Katz et al. also disclose the captured image associated with a value of bookmark information pertaining to the point of interest, wherein the bookmark information identifies an object at the point of interest, and wherein the object includes an item of furniture (e.g., “… when the object is behind another object (e.g., a person behind a table) … technique of the present embodiments can also detect obstacles that may cause a fall. The technique of the present embodiments can perceive the location of the obstacle, track the motion of the individual, and generates a warning signal once the individual is about to collide with the obstacle …” in paragraphs 114 and 150).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that an obstacle such as a table is identified and associated with the captured image by a value of bookmark information pertaining to the obstacle at the point of interest, in order to generate “a warning signal once the individual is about to collide with the obstacle”.
	In regard to claim 15 which is dependent on claim 1, Katz et al. also disclose that the point of interest is provided by the server for identifying during the calibration e.g., “… when the object is behind another object (e.g., a person behind a table) … technique of the present embodiments can also detect obstacles that may cause a fall. The technique of the present embodiments can perceive the location of the obstacle, track the motion of the individual, and generates a warning signal once the individual is about to collide with the obstacle …” in paragraphs 114 and 150).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that an object captured in an image would be provided by the server of Katz et al. for identification during the calibration procedure, in order to determine if the captured object is an obstacle so as to be able to generate “a warning signal once the individual is about to collide with the obstacle”.
	In regard to claim 16 which is dependent on claim 1, Katz et al. also disclose that the point of interest is identified via a user manipulating a degree of radiation at a location of the point of interest (e.g., “… objects with known height can be tracked across the non-planar surface, wherein at each position of the object, the method extract information regarding the surface properties of the background (e.g., the height of the location relative to a reference plane) …” in paragraph 100).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that a location of the point of interest of Katz et al. is identified by changed a degree of radiation at the location as the user travels through the location.
Claim(s) 2, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. (US 2013/0163879) in view of Hildreth (US 2003/0210346) and Slavin et al. (US 2015/0288868).
In regard to claims 2, 17, and 18 which are dependent on claim 1, Katz et al. also disclose a user interface provided by an application running on a computing device (e.g., “… mobile phone and/or portable device and a like …” in paragraph 176) in communication with at least one of: the camera assembly and the server (e.g., “… height of point P can be received by the method, for example, as a user input … AP or beacon and the additional camera communicate with each other from different locations …” in paragraphs 116 and 171), wherein the at least one installation measurement includes a mounting height of the camera assembly over a floor plane on which the user of the system stands (e.g., “… height A'C' of the imaging device above the ground plane can also be varied. The height A'C' can be obtained by mechanical measurement or using a vertical laser range finder (not shown) …” in paragraph 97).  While Katz et al. also disclose (paragraphs 165 and 171) that “… AP, in this context, means a station, or a net­work of stations, in wireless infrastructure technology … using standard cameras … AP or beacon and the additional camera communicate with each other from different locations …”, the system of Katz et al. lacks an explicit description of a graphical or voice-based user interface configured to instruct a user to mount the camera assembly on an edge where two walls meet.  However, cameras are well known in the art (e.g., see “… housing 500 may easily be mounted in a corner so that two surveillance cameras can be positioned to monitor the two corridors intersecting at the corner. In such an application, the housing 500 is wedged into the corner with the longitudinal axis 2-2 of the housing 500 being perpendicular to the floor …” in 
    PNG
    media_image4.png
    959
    742
    media_image4.png
    Greyscale
 and paragraph 44 of Hildreth and “… an installer or other user can use a wearable electronic device that features a HUD when configuring or installing components of a monitoring system to ensure that the monitoring system components are properly installed and functional to perform their designated tasks … causing the installation or trouble­shooting instructions to be presented in the HUD of the HUD device 250 … HUD device 250 can be an optical head-mounted display (OMHD) device that displays information and enables user interaction in a hands-free format by using natural language voice com­mands, gestures, or other actions, and that can communicate with one or more components of the monitoring system 200 using wireless connections …” in paragraphs 13, 35, and 37 of Slavin et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional camera (e.g., wireless communicating cameras positioned within a corner mounted housing) for the unspecified camera of Katz et al. and the results of the substitution would have been e.g., including wireless communicating cameras designed for mounting on edges where two walls meet) as the unspecified camera of Katz et al.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the user interface of Katz et al. as a graphical and voice based user interface for providing installation instructions to a user, in order to “ensure that the monitoring system components are properly installed” such as corner mounting cameras are properly mounted, as designed, on an edge where two walls meet.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. in view of Hildreth and Slavin et al. as applied to claim(s) 2 above, and further in view of Bataller et al. (US 2016/0350921).
	In regard to claim 9 which is dependent on claim 2, Katz et al. also disclose that the camera assembly is a first camera assembly and the imaging system further comprises a second camera assembly having a mounting height (e.g., see Fig. 4A and “… method repeats the same principle with a second imaging device 36' located at point A'(x5,y5,z5), to obtain line C'B', which is the projection of a second viewpoint vector 34' on the ground plane …” in paragraph 121).  The system of Katz et al. lacks an explicit description that the mounting height of the first camera assembly is computed based on the mounting height of the second camera assembly and correlation of objects simultaneously captured in images generated the first and second cameras.  However, Katz et al. further disclose (paragraph 113) that “… height PD of object 32 and be calculated, for example, based on the geometric relations of the triangle ABC and the triangle PBD. The calculated height is ” and Bataller et al. teach (paragraph 76) that “… the system calculates a height of the video camera. The system calculates the height of the video camera HC based on the determined height of the vertical line in the 2D scene. For example, if the height h of a vertical line is known, the system may calculate the camera height HC using equation (3) below …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that an object height calculated using the second camera assembly mounting height of Katz et al. can be used to automatically calibrate additional cameras mounting heights based a correlation of said calculated object height simultaneously captured in images generated by the additional cameras.
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. (US 2013/0163879) in view of Lee et al. (US 2014/0118557).
	In regard to claims 11 and 12 which are dependent on claim 1, the system of Katz et al. lacks an explicit description that the bookmark information includes information identifying a room structure at the point of interest, wherein the room structure includes one of: a door, a window, a corner, a fireplace.  However, Katz et al. also disclose (paragraph 92) that “… Any optical or non-optical depth estimation technique can be employed for constructing the depth map …” and Lee et al. teach (paragraph 22) that “… performing a camera calibration using a single image for rectangular objects that can be easily found in a daily life (TV, monitor, window, and door, for example) …”.  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional depth estimation technique (e.g., “… performing a camera calibration using a single image for rectangular objects that can be easily found in a daily life (TV, monitor, window, and door, for example) …”) for the unspecified “depth estimation technique” of Katz et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional depth estimation technique (e.g., performing a camera calibration using bookmark information including information identifying a room structure at a point of interest, wherein the room structure includes a door or a window) as the unspecified “depth estimation technique” of Katz et al.
Response to Arguments
Applicant's arguments filed 22 February 2021 have been fully considered but they are not persuasive.
Applicant argues that Katz et al. do not teach or suggest a thermal camera.  Examiner respectfully disagrees.  Thermography is defined1 as “A technique in which an infrared camera is used to measure temperature variations on the surface of a structure or body part, used diagnostically to produce images that reveal sites of abnormal tissue growth”.  In this case, Katz et al. state (paragraphs 146 and 171) that “… imaging device is preferably selected to be sensitive, at least in part, to non-visible light (at different bands of the entire electromagnetic spectrum) which allows imaging at the respective conditions … The position tracking system of the present embodiments can provide three-dimensional tracking also in indoor environments and can, in some embodiments, do it ”.  The key phrase is “generating infrared radiation as a result of the natural temperature of the tracked object”.  Thus Katz et al. expressly teach the infrared radiation generated as a result of the natural temperature of an object (i.e., thermal infrared radiation) is used to track the object.  Therefore, the cited prior art teaches or suggests a thermal camera.
Applicant argues that Katz et al. do not calibrate an imaging apparatus by capturing points of interest within a room and re-constructing a real-world coordinate system using the same.  Examiner respectfully disagrees.  Katz et al. state (paragraphs 100, 114, 137, and 150) that “… obtained the depth map of non-planar background surfaces, for example, by means of machine learning algorithms. For example, objects with known height can be tracked across the non-planar surface, wherein at each position of the object, the method extract information regarding the surface properties of the background (e.g., the height of the location relative to a reference plane). Thus, the method gradually learns the properties (e.g., curvature) of the non-planar surface … when the lower part of object 32 (e.g., the legs of a person or the wheels of a vehicle) is not sufficiently resolvable, e.g., due to shadows and reflections, it is difficult to determine the location of the connection between object 32 and the ground. Another example is when the lower part of object 32 is occluded, either ”.  Thus Katz et al. teach or suggest to one of ordinary skill in the art to perform a calibration so that “occluded” room obstacles are identified and associated with the captured image by a value of bookmark information pertaining to the obstacle at the point of interest, in order to generate “a warning signal once the individual is about to collide with the obstacle”.  Therefore, the cited prior art teaches or suggests calibrating an imaging apparatus by capturing points of interest within a room and re-constructing a real-world coordinate system using the same.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.